     Case 2:20-cv-00204-PLM-MV ECF No. 9, PageID.41 Filed 01/13/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

DENNIS GRAYSON,

                      Plaintiff,                     Case No. 2:20-cv-204

v.                                                   Honorable Paul L. Maloney

UNKNOWN PART(Y)(IES),

                      Defendant.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     January 13, 2021                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
